OPINION OF THE COURT
Per Curiam.
Respondent, Carl J. Casano, was admitted to the practice of *87law in the State of New York by the Second Judicial Department on September 8, 1993. Respondent maintains an office for the practice of law within the First Judicial Department.
The Department Disciplinary Committee has moved for an order immediately suspending respondent from the practice of law until further order of this Court based upon 22 NYCRR 603.4 (e) (1) (i) due to his willful failure to cooperate with the Committee in its investigation of allegations of professional misconduct. On August 2 and August 29, 1999, the Committee received two dishonored check reports from the Lawyers’ Fund for Client Protection advising that a total of three checks written on respondent’s IOLA escrow account were returned for insufficient funds. Between August 1999 and August 2000, respondent consistently failed to respond to letters, failed to produce specific documents relating to his IOLA account which he agreed to produce, failed to respond to telephone messages and failed to produce subpoenaed documents as agreed. Despite numerous extensions and recent letters confirming his obligation to cooperate with the Committee, respondent has wilfully failed to cooperate to provide documents and to appear for a court ordered deposition. His conduct “evinces a shocking disregard for the judicial system, and can only be interpreted as a deliberate and willful effort to impede” the Committee’s investigation (see, Matter of Fine, 263 AD2d 262, 263; Matter of Rennie, 260 AD2d 132, 135). This conduct warrants immediate suspension from the practice of law (Matter of Hickey, 231 AD2d 174).
Accordingly, the petition for an order pursuant to 22 NYCRR 603.4 (e) (1) should be granted, and respondent immediately suspended pending further order of this Court.
Mazzarelli, J. P., Andrias, Wallach, Saxe and Buckley, JJ., concur.
Motion granted, and respondent suspended from the practice of law in the State of New York, effective immediately, until such time as disciplinary matters pending before the Departmental Disciplinary Committee have been concluded and until the further order of this Court.